Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Vaughan on 1 February 2022.

The application has been amended as follows: Claims 21-24 were not presented in the previous version of the claim list and should be labeled as (New); claim 24 is renumbered as claim 23.

21. (New) The optically switched network of claim 1, wherein the virtual control plane uses the one or more control wavelengths X, to communicate the arbitration information between consecutive end-nodes in the ring.

22. (New) The optically switched network of claim 1, wherein the distributed-arbitration logic at each of the N end-nodes decides independently when and where to transmit data.

23. (New) The optically switched network of claim 1, wherein a first end-node of the N end-nodes simultaneously receives, from the corresponding input port of the optical switch, arbitration information emitted from a previous end-node in the ring topology and data emitted from an end-node other than the previous end-node in the ring topology.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031. The examiner can normally be reached M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





skl17 February 2022




/SHI K LI/Primary Examiner, Art Unit 2637